Citation Nr: 1632384	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  08-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

In January 2012, the Board remanded this matter for additional development.  

In April 2014, the Board denied entitlement to service connection for a bilateral foot disorder, to include stress edema of the feet.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court vacated the Board's April 2014 decision and remanded the matter for action in compliance with a Joint Motion for Remand (Joint Motion).

In June and October 2015, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2014 Joint Motion, the parties found that the Board did not ensure compliance with the duty to assist, specifically with regard to providing an
adequate medical opinion.  It was noted that the February 2012 VA examiner did not discuss any foot condition other than pes planus (flat feet) with associated bilateral foot calcaneal spurs.  It was further indicated that the Disability Benefits Questionnaire (DBQ), which the examiner used in completing the examination, specifically stated that if the Veteran had additional foot conditions other than flatfoot, the examiner must complete the Foot Miscellaneous DBQ.  This form did was not completed by the February 2012 VA examiner, despite the fact that there was evidence of record that indicated that the Veteran had other foot diagnoses.  The parties also agreed that the examiner's review of the Veteran's medical history was incomplete and inadequate. 

In June and October 2015, the Board remanded this matter for additional development, to include repeatedly instructing that the VA examiner to complete the "Foot Miscellaneous" DBQ.  In addendum VA medical opinions dated in July and December 2015, the same VA examiner clearly did not complete the "Foot Miscellaneous" DBQ as instructed.

Consequently, the Board finds that yet another remand is regrettably required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  In order to satisfy VA's duty to assist, the Board must again remand the appeal in order to obtain an additional VA medical opinion and/or examination in order to properly address the December 2014 Joint Motion as well as the Board's June and October 2015 Remand instructions.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board directs the AOJ to ensure that the VA examiner is responsive to the Board's instructions, to include completing the "Foot Miscellaneous" DBQ and providing the requested medical opinion with a complete rationale.

Finally, evidence of record reflects that the Veteran has received VA medical treatment for his claimed bilateral foot disorder from the VA Medical Center (VAMC) in Salisbury, North Carolina.  As evidence of record only includes treatment records dated through November 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed bilateral foot disorder from Salisbury VAMC for the time period from November 2015 to the present and associate them with the record.  All attempts to obtain these records must be documented in the electronic claims file.

2.  Thereafter, send the electronic claims file to a new examiner (other than the VA examiner who provided the July and December 2015 VA addendum medical opinions) with the appropriate expertise for review, preferably a Doctor of Podiatric Medicine (DPM), for completion of the "Foot Miscellaneous" DBQ, and an addendum opinion.  A VA examination should be provided if deemed necessary by the examiner.  

The electronic claims file must be made available to the examiner, and the addendum medical opinion and/or examination report should include discussion of the Veteran's medical history as contained in the record.

In order to aid the VA examiner, the Board notes the following relevant evidence:  service treatment records reflected diagnoses of bilateral stress edema of the feet and right foot cellulitis in service with a chip fracture of the right foot being ruled out (July 1977 & October 1977 service records); the Veteran's assertions that he has continued to experience recurrent bilateral foot pain after his separation from service; a November 1996 Carolina Medical Center Report showing a healed chip fracture from the posterior malleolus of the left foot; a November 2003 VA radiology report showing a left foot calcaneal spur and spurring from the inferior margin of the distal phalanx of the first toe; and notations that the Veteran has had the following disorders affecting the feet and ankles: tinea pedis (April 4, 2006 VA Medical Record); chronic capsulitis and tenosynovitis, herpetic neuritis/ganglionitis and hyperalgesia (August 21, 2007 VA Physical Medicine Report); gout (January 2009 VA Physical Medicine Report); pes cavus, moderate hallux abducto valgus, and arthralgia (September 2012 VA Podiatry Note); and pes planus with bilateral calcaneal spurs (February 2012 VA Examination report).

Based on review of the record, including the above, the examiner should complete the "Foot Miscellaneous" DBQ.

Additionally, the examiner should provide an opinion addressing the following:

For each disability exhibited on examination and during
the course of the claim (since 2006, even if now resolved) affecting the feet (including: tinea pedis, chronic capsulitis/tenosynovitis, herpetic neuritis/ganglionitis, hyperalgesia, gout, pes cavus, hallux abducto valgus, arthralgia, and pes planus with bilateral calcaneal spurs) the examiner must provide an opinion as to whether it at least as likely as not that the disorder had its onset during the Veteran's active duty service or is otherwise related to such service, to include the foot problems of bilateral stress edema of the feet, right foot cellulitis, and ruled out chip fracture reported in the service treatment records in July and October 1977.  The examiner should also acknowledge and discuss the findings in the February 2012 VA examination report as well as the July and December 2015 VA addendum medical opinions of record. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested addendum VA medical opinion and/or medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Again, the AOJ must ensure that the VA examiner has completed the "Foot Miscellaneous" DBQ.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the February 2016 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

